EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Kinnier on 8/5/21.

The application has been amended as follows: 

Claims 8 and 17-25 are rejoined and allowed, subject to the amendments below.

Claim 1:
Line 4: “an architectural” has been replaced with --the architectural--

Claim 17:
Line 10: “said first member” has been replaced with --said rear portion of said first member--

Claim 23:
Lines 2-5: “via a handle assembly including first and second members pivotably joined together and the architectural covering below the moveable rail at a rear portion thereof, the second member biased towards the first member, said method comprising:” has been replaced with --via the handle assembly of claim 1, said method comprising:--
Line 6: “a use” has been replaced with --the use--
Line 7: “a rear” has been replaced with --the rear--
Line 8: “a front” has been replaced with --the front--
Line 12: “an axis” has been replaced with --the axis--
Line 13: “a stored” has been replaced with --the stored--



Election/Restrictions
Claim 1 is allowable. Claims 8 and 17-25, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III and the election of species requirement between species I-III, as set forth in the Office action mailed on 9/16/20, is hereby withdrawn and claims 8 and 17-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach a handle assembly for an architectural covering comprising a first member configured to be attached to a bottom rail of the covering beneath the bottom rail, a second member pivotably attached to a rear portion of the first member so as to be pivotable about an axis anterior to the bottom rail between a stored position in which the second member extends substantially parallel to the first member and use position in which the second member is pivoted away from and displaced from a front portion of the first member, wherein in the use position the second member is configured to apply a downward force to a ratcheting mechanism of the covering, and a biasing member operable to bias the second member to a stored position. At least North (US 2702081) discloses an architectural covering with a handle assembly having first and second members, wherein the second member is configured to apply a downward force to a ratcheting mechanism, but North fails to disclose pivoting of the second member about an axis anterior to a bottom rail of the covering or a biasing mechanism. At least Willems (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634